IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 89 MM 2016
                                        :
                 Respondent             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
ARTIS C. CARROLL, JR.,                  :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of August, 2016, the Petition for Writ of Mandamus is

DENIED.